 Case 2:19-cv-04427-PSG-SS Document 17 Filed 04/30/20 Page 1 of 1 Page ID #:58




i                                                                              E-fI~.ED
2                                                                          APR 3~ 2i}~
3
                               UNITED STATES DISTRICT COURT           Document#
4
                              CENTRAL DISTRICT OF CALIFORNIA                              ~
5
                                     LOS ANGELES DIVSION
6
7
8                                                  Case No.: 2:19-cv-04427-PSG-SS
     Salvatore Brancaccio,
9                                                  [PR       SED] ORDER
10                      Plaintiff,

11           vs.

12 Capital One Bank(USA)N.A.,
13
                        Defendant.
14
15
16           Based on the Stipulation of counsel, the case is dismissed with prejudice,

17 each party to bear its own attorney fees and costs.
18
19 Date:           3a1~~
                                                    Hon. Philip S. Gutierrez
20
21
22
23
24
25
26
27 ~
28 ~
                                                                               PROPOSED ORDER
       2:19-cv-04427-PSG-SS
